___________

                                      No. 95-3592
                                      ___________

Phillis Shepherd,                           *
                                            *
                Appellant,                  *
                                            *
        v.                                  *   Appeal from the United States
                                            *   District Court for the
Shirley S. Chater, Commissioner             *   Western District of Arkansas.
Social Security Administration,         *
                                            *   [UNPUBLISHED]
                Appellee.                   *


                                      ___________

                       Submitted:     April 18, 1996

                             Filed:   May 6, 1996
                                      ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

        Phyllis Shepherd appeals from the final order entered in the district
        1
court       affirming the decision of the Commissioner of Social Security to
deny Shepherd's application for disability insurance benefits.           For the
reasons set forth below, we affirm.


        Shepherd was born in 1943, and had worked as, among other things, a
stock clerk.       In September 1992, she applied for benefits, alleging that
lumbar and cervical degenerative disc disease, arthritis, and pain in her
neck, shoulder, arms, hands, hips, and lower back, rendered her disabled
as of May 22, 1992.




            1
       The Honorable Beverly R. Stites, United States Magistrate
Judge for the Western District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
Shepherd's application was denied initially and on reconsideration, and she
requested a hearing before an Administrative Law Judge (ALJ), which was
held    in     September   1993.     Shepherd      expressly     waived     her     right   to
representation; Shepherd, her husband, and a vocational expert testified.


        After analyzing Shepherd's subjective complaints of pain under the
criteria set forth in Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir.
1984), the ALJ found her complaints not fully credible.                  The ALJ determined
that Shepherd's exertional and non-exertional impairments did not meet or
equal any listed impairment, and that--based on the vocational expert's
response to a hypothetical question--Shepherd had the residual functional
capacity to perform her past relevant work as a stock clerk.                 Thus, the ALJ
concluded that Shepherd was not disabled and denied her benefits.                      After
considering new evidence, the Appeals Council denied further review.                        The
district court concluded there was substantial evidence to support the
Commissioner's decision and granted the Commissioner's motion for summary
judgment.


        On appeal, Shepherd first argues that she did not knowingly and
intelligently      waive   representation.          We   conclude    this        argument   is
meritless, because prior to the administrative hearing, Shepherd received
no     fewer    than    four   notices      from   the    Commissioner,          written    in
straightforward,        simple     terms,    informing     her      of     her     right    to
representation.        See Wingert v. Bowen, 894 F.2d 296, 298 (8th Cir. 1990)
(claimant properly notified of right to representation when notices clearly
explain claimant's right to counsel).


        Second, Shepherd argues the ALJ failed to develop a reasonably
complete record.        Because Shepherd was unrepresented, the ALJ had a duty
to "develop a reasonably complete record," but not to act as substitute
counsel.       See Clark v. Shalala, 28 F.3d 828, 830-31 (8th Cir. 1994); see
also Highfill v. Bowen, 832 F.2d 112, 115 (8th Cir. 1987) (claimant's lack
of counsel enhances "ALJ's duty to bring out




                                            -2-
the relevant facts").    We conclude the ALJ properly performed this task
because he questioned Shepherd about her impairments and her residual
functional capacity, and offered her an opportunity to add any additional
information she felt was relevant to her claim.    See Wingert, 894 F.2d at
298 (ALJ adequately developed record regarding claimant's issue on appeal
when ALJ "conscientiously elicited the facts" and asked if claimant wanted
to add any other information addressing issue).   Moreover, Shepherd failed
to assert how any of the alleged deficiencies in the record prejudiced her.
See Highfill, 832 F.2d at 115 (claimant must show prejudice or unfairness
resulting from an incomplete record).


     Third, Shepherd argues the ALJ improperly discounted her subjective
complaints of pain.     To determine whether the ALJ properly applied the
Polaski factors, this court must consider whether the ALJ took into account
all the relevant evidence, and whether that evidence contradicted the
claimant's own testimony so that the ALJ could discount the testimony for
lack of credibility.   Benskin v. Bowen, 830 F.2d 878, 882 (8th Cir. 1987).
After reviewing the ALJ's decision and the record, we conclude the ALJ
considered all the relevant evidence before him and properly discredited
Shepherd's testimony regarding her subjective complaints.     See Woolf v.
Shalala, 3 F.3d 1210, 1214 (8th Cir. 1993) (subjective complaints of pain
may be discounted if there are inconsistencies in the evidence as a whole).
Here, the objective medical evidence failed to support the severity of
Shepherd's complaints and it contradicted her subjective assessment of her
functional capacities.    See Barrett v. Shalala, 38 F.3d 1019, 1022 (8th
Cir. 1994) (absence of objective medical evidence supporting claimant's
subjective complaints of pain is proper factor for ALJ to consider).
Moreover, Shepherd's usual use of only Tylenol to control her pain, and her
failure to seek aggressive treatment are inconsistent with a finding of
disabling pain.   See Rautio v. Bowen, 862 F.2d 176, 179 (8th Cir. 1988)
("failure to seek aggressive treatment is not suggestive of disabling back
pain");




                                    -3-
cf. House v. Shalala, 34 F.3d 691, 694 (8th Cir. 1994) (pain controlled by
Tylenol, minimal medical treatment, and ability to perform variety of daily
activities inconsistent with complaints of disabling pain).


     We reject Shepherd's other claims as meritless.          The hypothetical
question the ALJ posed to the VE was proper because it set forth all the
limitations which the ALJ accepted as true and were supported by the
record.   See Haynes v. Shalala, 26 F.3d 812, 815 (8th Cir. 1994) (court
addressed challenge to hypothetical question despite ALJ's finding that
claimant could perform past relevant work).        Finally, a review of the
record shows that the ALJ considered all the relevant evidence and did not
over-emphasize one physician's report over that of Shepherd's treating
physician; that after determining Shepherd's exertional and non-exertional
impairments,   the   ALJ   specifically   considered   the   effects   of   each,
singularly and in combination; and that even considering the new evidence
submitted to the Appeals Council, substantial evidence supports the ALJ's
decision to deny Shepherd benefits.    See Riley v. Shalala, 18 F.3d 619, 623
(8th Cir. 1995) (standard of review).


     Accordingly, the judgment is affirmed.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -4-